Citation Nr: 1533545	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the residuals of the fracture and dislocation of the right sternoclavicular joint (right shoulder joint disability), currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), esophageal spasm, and dysmotility as secondary to service-connected right shoulder joint disability.  

3.  Entitlement to service connection for sleep apnea or breathing problems, to include as secondary to GERD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals on appeal from several rating actions of different Department of Veterans Affairs Regional Offices (ROs).  In November 2008, the RO denied the increased rating claim on appeal as well as service connection for GERD.  The RO also continued prior denials of service connection for sleep apnea.  

The Veteran filed an original claim for service connection for "difficulty in the airway" and "breathing problems" in November 2006.  In April 2007, the RO denied a claim for service connection for a breathing problem.  The Veteran did not file a notice of disagreement, but in March 2008, requested reconsideration for "breathing problems" and submitted a list of his medications.  In doing so, the Veteran filed new and material evidence that was received prior to the expiration of the appeal period which kept the claim open.  See 38 C.F.R. § 3.156(b) (2014).  In July 2008, the RO continued the prior denial of service connection for breathing problems.  The Veteran filed a claim the same month and the claim was again denied in November 2008.  In July 2009, a notice of disagreement was filed.  As this was filed within one year of the July 2008 RO denial and the April 2007 RO decision was not final, the Board finds the Veteran's claim for service connection for sleep apnea or breathing problems is an original claim.  

The Veteran testified before an Acting Veteran's Law Judge (AVLJ) in August 2011; a transcript has been reviewed and is associated with the file.  The Veteran was informed in a January 2012 letter that this AVLJ was no longer with the Board and he elected to appear at a new hearing via video conference.  He testified before the undersigned in June 2012; a transcript has been reviewed and is associated with the file.  

The Board remanded the Veteran's case in October 2012 for additional development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to an increased rating for right shoulder joint disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current GERD is related to his military service.

2.  The Veteran's positional sleep apnea is secondary to his service-connected GERD.  


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for positional sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to entitlement to service connection for GERD and positional sleep apnea, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

GERD

The Veteran contends that his GERD had its onset during his active duty and has continued since, or alternatively, that it was caused or aggravated by the medication taken for his right shoulder joint disability.  For the reasons explained below, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for GERD.

First, the Board finds that the Veteran is currently diagnosed as having and is being treated for GERD.  As such, the question that remains before the Board is whether the Veteran's currently diagnosed GERD was caused or worsened by his military service or caused or worsened by a service-connected disability.

The Veteran's service treatment records do not show a diagnosis of GERD, and the clinical evidence of record first shows gastrointestinal complaints in the 1990s.  The Veteran's wife submitted a statement indicating that his gastrointestinal complaints had their onset following use of medications to treat his right shoulder disability.  

In October 2008, the Veteran's treating physician indicated that the Veteran "has taken NSAIDS over an extended period of time which can exacerbate symptoms of GERD, though may not be the primary cause of his esophageal dysmotility."  

In November 2012, the Veteran was afforded a VA examination, during which the Veteran reported the onset of his GERD as occurring in service.  The examiner opined that the Veteran's GERD was at least as likely as not related to an in-service injury, event, or illness.  In reaching this conclusion, the examiner provided the following rationale:

The veteran has had esophageal issues since his time in the service in 1970's.  GERD can be related to stress and the service puts troops through a great amount of stress.  Given that the veteran has had heartburn and reflux symptoms that started in the service and persist to this day, the veteran's GERD is at least as likely as not incurred in the claimed in-service illness.
	
There is no clinical opinion to the contrary.   

The Board finds that the November 2012 VA examiner is competent and credible to provide an opinion as to the etiology of the Veteran's GERD, and his opinion is consistent with the evidence of record and includes a detailed rationale.  The Board is aware that there is no clinical evidence showing treatment for gastrointestinal complaints during service or for many years following discharge from service.  Nevertheless, the Board finds that the positive and negative evidence is in relative equipoise.  As such, reasonable doubt is resolved in the Veteran's favor and service connection for GERD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea

The Veteran contends that his current positional sleep apnea is secondary to his GERD.  For the reasons outlined below, the Board finds that service connection is warranted for positional sleep apnea.  

The Veteran was diagnosed as having positional sleep apnea in 2008.  Thus, the question before the Board is whether the currently diagnosed positional sleep apnea was caused or aggravated by his now service-connected GERD.  

In November 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed sleep apnea.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's positional sleep apnea is at least as likely as not due to his service-connected GERD.  In reaching this conclusion, the examiner provided the following rationale:

The veteran's sleep apnea condition is a positional sleep apnea that is related to the position [of the veteran's] sleep which is structural issue.  When the veteran sleeps upright he does not have apneic spells but when laying on his back or side he has had apneic spell.  GERD is more likely to [aggravate] a person in a supine position or decubitus position than being upright, and so the veteran's positional sleep disturbance is at least as likely as not proximately due to the veteran's GERD.

There is no clinical opinion to the contrary.  

Ultimately, the Board finds that the Veteran's positional sleep apnea is secondary to his GERD.  There is one competent and credible clinical opinion linking the Veteran's positional sleep apnea to his GERD.  This opinion is consistent with the evidence of record and includes a detailed rationale.  In sum, the preponderance of the evidence supports service connection for this disability.  Service connection for positional sleep apnea is granted on a secondary basis.  



ORDER

Service connection for GERD is granted.

Service connection for positional sleep apnea is granted.

REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's increased rating claim for his right shoulder joint disability.

In accordance with the October 2012 remand, the Veteran was afforded a VA examination of his right shoulder joint disability.  The examiner completed a detailed physical examination of the Veteran's right shoulder and opined that his right shoulder problems are related to his nonservice-connected rotator cuff tears, and not due to his right shoulder joint disability.  

The Veteran has reported that he cannot lift his arm more than 25 degrees from the side.  In the October 2012 remand, the Board requested that the examiner provide the limitation of motion in degrees for right shoulder internal and external rotation.  The examination report includes the degrees of limitation of motion for right shoulder flexion and abduction, but did not include degrees of limitation of motion for right shoulder internal and external rotation.  Specific testing was performed for rotator cuff conditions, but again, no degrees of limitation were noted.  As such, a remand is necessary to determine whether the Veteran's service-connected right shoulder disability causes him to be unable to lift his arm more than 25 degrees from his side.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of the residuals of the fracture and dislocation of the right sternoclavicular joint (currently rated under the shoulder and arm diagnostic codes).  The claims file should be made available to the examiner and the report should state that it was reviewed.  

The examiner should comment on any symptomatology shown to be present and due to the Veteran's service-connected the residuals of the fracture and dislocation of the right sternoclavicular joint.  The examiner should report in degrees all range of motion measurements, including: forward elevation (flexion), abduction, and internal and external rotation.  Note any pain on motion that the Veteran experiences.  

If possible, the examiner is asked to specifically determine whether the Veteran's residuals of fracture and dislocation of the right sternoclavicular joint causes him to be unable to lift his right arm more than 25 degrees from his side.  The examiner should also indicate at what degree of arm lifting does the Veteran experience pain.  

The examiner should state whether the disability exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right shoulder repeatedly over a period of time.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  Any deformity, ankylosis or impairment should be noted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


